Citation Nr: 1418883	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  12-04 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1985 to October 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  During the course of the appeal, jurisdiction over this matter was transferred to the RO in Fort Harrison, Montana.  The Board has reviewed the Veteran's physical claims files, as well as the electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.
 
In September 2013, at a Board video conference hearing, the Veteran presented testimony relevant to the appeal from the RO in Fort Harrison, Montana, before the undersigned Veterans Law Judge in Washington, DC.  A transcript of the Board hearing has been associated with the "Virtual VA" electronic file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After a review of the record, the Board finds that the issue of service connection for a low back disability must be remanded for further evidentiary development.  At the Board hearing, the Veteran testified that he applied once, unsuccessfully, for Social Security Administration disability benefits for his back disability.  See Board hearing transcript at 14-15.  The Veteran also testified that he has since reapplied for those same benefits.  See id.  

An attempt to obtain records from the Social Security Administration has not yet been made.  VA's duty to assist the Veteran particularly applies to relevant evidence known to be in possession of the Federal Government, such as VA or Social Security Administration records.  See 38 C.F.R. § 3.159(c)(2) (2013).  Therefore, because records from the Social Security Administration may contain information pertinent to the Veteran's claim, and because there is a heightened duty to assist in this case, VA is obligated to obtain them.  See Murincsak v. Derwinski, 
2 Vet. App. 363, 370-72 (1992); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  For the foregoing reasons, a remand is necessary to obtain the Social Security Administration records and associated them with the record.

In addition, the Veteran has submitted additional evidence from a private physical therapist that warrants a new VA examination of the lumbar spine.  In an October 2013 letter, M.W. stated that the Veteran walked with an antalgic gait, reportedly due to a right knee disability, that "may have caused, or may be contributing to his current low back pain."  In light of this evidence, which attempts to link the current lumbar spine disability to a service-connected right knee disability, and which has not been previously considered by VA, the Board finds that VA must provide a new VA medical examination to fulfill its duty to assist the Veteran.  See 38 C.F.R. § 3.159(c)(4) (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1. Request from the Social Security Administration any and all records related to the Veteran's claims for Social Security disability benefits, including all records and copies of any decisions or adjudications, and associate them with the record.

All negative responses should be properly documented in the record, to include following the procedures outlined in 38 C.F.R. § 3.159(e).

2.  Then, schedule the Veteran for a VA orthopedic examination with a VA physician to address the nature and etiology of the Veteran's lumbar spine disability.

All relevant documents (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be made available to and reviewed by the examiner in rendering the opinion.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner must confirm that the record was reviewed in the examination report. 

Based on review of the record, the examiner should offer the following opinion:

Is it at least as likely as not (50 percent probability or greater) that any current lumbar spine disability had its onset in service or is otherwise related to service.  The VA physician should also determine whether it is at least as likely as not (50 percent probability or more) that any current lumbar spine disability is proximately due to or aggravated by the service-connected right knee disorders.  If the VA physician finds that any current lumbar spine disability is aggravated by the service-connected right knee disorders, he/she should indicate to the extent possible the degree of disability before aggravation and the current degree of disability.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of causation as it is to find against it. 

Note: A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report.  If the examiner cannot answer any question posed without resorting to speculation, the examiner should so state, and explain why that is so.

3.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, provide a Supplemental Statement of the Case with an appropriate period of time for response by the Veteran and the representative. Thereafter, return the case to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

